DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erfinder et al. (DE102016107451A1, hereinafter Erfinder, already of record from IDS).
	Regarding claim 1, Erfinder teaches a lifting mechanism, mounted on a lifting device which comprises a carrying unit, wherein the lifting mechanism is disposed under the carrying unit and comprises (See at least Erfinder: Fig. 2 and 4):
a driving assembly, the driving assembly including an axle fixing part, drive wheels disposed on the left and right sides of the axle fixing part, and a power source for driving the drive wheels (See at least Erfinder: Fig. 2; Para. 0046), and
a lifting assembly, the lifting assembly including a screw nut fixedly disposed on the axle fixing part, a screw rod extending in a vertical direction, and an upper end of the screw rod being fixedly connected to the carrying unit (See at least Erfinder: Fig. 2, 4 and 6; Para. 0048);
when the lifting mechanism is traveling, each drive wheel is in contact with a base surface and moves the lifting device on the base surface (See at least Erfinder: Para. 0048); and
when lifting, each drive wheel rotates on the base surface to drive the screw nut to rotate about a vertical axis relative to the carrying unit, to drive the screw rod to lift the carrying unit along the vertical direction (See at least Erfinder: Para. 0048).

	Regarding claim 2, Erfinder teaches the lifting mechanism as claimed in claim 1. Erfinder further teaches:
wherein the power source comprises drive motors disposed at front and rear sides of the axle fixing part for driving the drive wheels, and a motor driver communicated with the drive motors is provided on the axle fixing part (See at least Erfinder: Fig. 2 and 4; Para. 0025).

	Regarding claim 3, Erfinder teaches the lifting mechanism as claimed in claim 2. Erfinder further teaches:
wherein the lifting mechanism comprises a conductive slip ring for measuring an absolute rotation angle of the screw rod, and the conductive slip ring is communicated with the drive motor (See at least Erfinder: Fig. 2 and 4; Para. 0025).

	Regarding claim 4, Erfinder teaches the lifting mechanism as claimed in claim 3. Erfinder further teaches:
wherein, the conductive slip ring comprises a lower half that is sleeved and fixedly disposed relative to the screw nut, and an upper half that is sleeved on the screw rod, and the upper half is rotatably coupled to the lower half to measure the absolute rotation angle of the screw rod (See at least Erfinder: Fig. 1).

	Regarding claim 5, Erfinder teaches A lifting device comprising a carrying unit, wherein the lifting device further comprises the lifting mechanisms as claimed in claim 1. Erfinder further teaches:
and the lifting mechanisms are mounted under the carrying unit in parallel (See at least Erfinder: Fig. 3-5).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 discloses “wherein the lifting device further comprises a flexible adjusting unit disposed under the carrying unit, the carrying unit comprises a first housing and a second housing disposed in parallel, and a connecting plate that connects front ends of the first housing and the second housing, wherein the flexible adjusting unit flexibly connects the first housing and the second housing to the connecting plate respectively to drive the drive wheels to abut against the ground surface”.
The closest prior art of record is Erfinder. Erfinder teaches “The transport and lifting unit 1 includes two drive wheels 2. The drive wheels 2 are driven by a drive unit 15. The drive unit 15 comprises an electric motor 15 which, as shown in FIGS. 6, 8 and 9, is connected directly to the shaft of the drive wheel 2 or via a gear or, as shown in FIGS. 2 to 4, is connected to the respective drive wheel 2 via a belt drive”.
Another closest prior art of record is Hodnefield et al. (US 20140131542, hereinafter Hodnefield). Hodnefield teaches “The upper housing 14 is also mechanically connected to the scissors linkage assembly via a pair of springs 36 and a shock absorber 38 in order to provide dampened isolation of the upper housing, and the seat and vehicle operator supported by this housing, from undesirable forces inputted to the seat suspension as the vehicle passes over uneven surfaces.”.
In regards to claim 6, Erfinder taken either individually or in combination with Hodnefield fails to teach or render obvious an apparatus for disclosing: “wherein the lifting device further comprises a flexible adjusting unit disposed under the carrying unit, the carrying unit comprises a first housing and a second housing disposed in parallel, and a connecting plate that connects front ends of the first housing and the second housing, wherein the flexible adjusting unit flexibly connects the first housing and the second housing to the connecting plate respectively to drive the drive wheels to abut against the ground surface”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663